Citation Nr: 1228548	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  04-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include secondary to exposure to tactical and non-tactical herbicides and insect repellant during service in Thailand.

2.  Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus.  

3.  Entitlement to service connection for urinary frequency, secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefits sought on appeal.

In July 2006, a Travel Board hearing was held before a Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the claims file.

In October 2007 and March 2010, the Board remanded these matters for further development.   

In September 2011, the Board advised the Veteran that the Veterans Law Judge who had conducted the 2006 hearing had retired.  The appellant was offered an opportunity for an additional hearing, however, he responded that he did not wish to appear at a hearing and requested that his case be considered on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that the claimed disabilities are due to exposure to herbicides, including Agent Orange, during his service in Thailand from December 2, 1966 to November 24, 1967.  Specifically, he argues this exposure took place while stationed in the Air Force as a Material Facilities Specialist at Ubon Airfield in Thailand.  He maintains that his job in the flight line tool crib involved servicing planes that sprayed Agent Orange or handling tools that were used to service planes that sprayed Agent Orange.  During the 2006 hearing, the Veteran further testified that he saw herbicide drums being stored on Ubon.  His representative argued that the base where he was stationed was sprayed with toxic chemicals, to include commercial insecticides and non-tactical herbicides, to control mosquitoes and to defoliate the base.  The Veteran has submitted various articles alleging that herbicides, including Agent Orange, Purple, and Blue, or its contaminants, were used in and around the Ubon Airfield in Thailand.  In September 2009, a VA examiner opined that the Veteran's "definite exposure to chemical spray while he was in Thailand . . . would predispose [him] to diabetes mellitus."  

In pertinent part, the October 2007 remand directed that the RO/AMC "[a]sk the Veteran to provide any additional details (e.g., the dates, location(s), facility name(s), etc.) that may establish his exposure to herbicides while performing his duties as a Material Facilities Specialist at Ubon Airfield in Thailand from 1966 to 1967."  Thereafter, the RO/AMC was to attempt to verify the Veteran's claimed herbicide exposure as specified in the M21-1MR.  

In December 2007, the AMC sent the Veteran a letter asking him to provide the additional details that may establish his exposure to herbicides while performing his military occupational duties at Ubon Airfield in Thailand.  

In February 2008, the Veteran submitted a statement and research articles which allegedly show herbicides were sprayed in Thailand, especially during the time that he was stationed there.  He did not provide the requested information concerning the dates and circumstances surrounding his alleged exposure to tactical and non-tactical herbicides and insecticides during service.  

The case was returned to the Board in March 2010 whereby the claims were again remanded.  In pertinent part, the March 2010 remand directed the RO/AMC to comply with the evidentiary development set forth in M21-MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), by providing a detailed statement of the Veteran's alleged herbicide exposure to the Joint Service Records Research Center for verification as to whether he was exposed to herbicides, including tactical herbicides like Agent Orange, commercial pesticides used for mosquito eradication or other pest control, and/or non-tactical herbicides to defoliate around Ubon Airfield, as alleged during his period of service in Thailand from December 2, 1966 to November 24, 1967.  If such efforts verified any exposure to tactical or non-tactical herbicides and/or commercial pesticides, an addendum medical opinion was to be obtained from the September 2009 VA examiner addressing whether it is at least as likely as not that the Veteran's diabetes mellitus was related to such verified exposure, and as to whether any currently diagnosed erectile dysfunction and urinary frequency are proximately due to or the result of diabetes mellitus.  

In July 2010, the AMC again sent the Veteran a letter asking him to provide additional information regarding his alleged exposure to herbicides during service.  

In January 2011, the AMC apparently requested that the Joint Service Records Research Center provide "confirmation of [the Veteran's] possible herbicide exposure."

In February 2011, a response received from the Joint Service Records Research Center stated that there was no documentation or verification that the Veteran was exposed to tactical herbicides while serving at Ubon Royal Thai Air Force Base in Thailand.  Their research indicated that tactical herbicides were sprayed in 1964 and 1965 in a coastal area near Pranburi, Thailand.  Ubon was not on the Department of Defense listing of tactical herbicide sprayed areas and test sites outside the Republic of Vietnam.  In addition, available unit histories did not mention or document any tactical herbicide spraying, testing, or storage at Ubon Royal Thai Air Force Base in Thailand.  

In March 2011, the AMC issued a Formal Finding of lack of information required to corroborate the Veteran's alleged herbicide exposure in Thailand.  

To date, the Veteran has not submitted any information pertaining to his alleged exposure to tactical and non-tactical herbicide and/or insecticide during service as requested by the AMC in December 2007 and July 2010.  

In the July 2011 Informal Hearing Presentation, the representative insisted that the claim be remanded for compliance with the previous remand directives.  Specifically, the representative argued that it did not appear that the AMC submitted a report to the Joint Service Records Research Center for verification of any exposure to tactical or non-tactical herbicides and/or commercial pesticides.

While the representative's observation is not entirely accurate, the AMC's request to the Joint Service Records Research Center for information pertaining to the Veteran's alleged chemical exposures during service in Thailand is not of record.  Neither the February 2011 response from the Joint Service Records Research Center, nor the extremely limited information contained in the AMC's March 2011 Formal Finding of lack of information required to corroborate the Veteran's alleged exposure to herbicides in Thailand, contain any information pertaining to verification as to whether he was exposed to herbicides, including . . .commercial pesticides used for mosquito eradication or other pest control, and/or non-tactical herbicides to defoliate around Ubon Airfield.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Dyment v. West, 13 Vet. App. 141 (1999), the Court found that it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall. 

Additionally, the Veteran has reportedly received VA treatment for diabetes at the VA Hudson-Valley Health Care System in Port Jarvis New York dating since March 2001.  These record should be obtained on remand.  38 C.F.R. § 3.159(c)(2).

The Board regrets the delay occasioned by another remand, but on review, it does not appear that there was substantial compliance with the previous remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any additional details (e.g., the dates, location(s), facility name(s), etc.) that may establish his exposure to tactical and/or non-tactical herbicides and insecticides while performing his duties as a Material Facilities Specialist at Ubon Airfield in Thailand from 1966 to 1967."  The appellant is reminded that VA's duty to assist is not a one way street, and that if he wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining necessary evidence.

2.  Request relevant VA treatment records pertaining to treatment for diabetes mellitus, erectile dysfunction, and urinary frequency from the VA Hudson Valley Health Care System dating since March 2001.  All records obtained should be associated with the claims file.  

3.  The RO/AMC must comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), by providing a detained statement of the Veteran's alleged herbicide exposure to the Joint Service Records Research Center for verification as to whether he was exposed to herbicides, including tactical herbicides like Agent Orange, AND commercial pesticides used for mosquito eradication or other pest control, and/or non-tactical herbicides to defoliate around Ubon Airfield, as alleged during his period of service in Thailand from December 2, 1966 to November 24, 1967.

4.  Thereafter, if and only if the above efforts verify any exposure to tactical or non-tactical herbicides AND/OR commercial pesticides, the RO/AMC should obtain an addendum opinion from the September 2009 VA examiner, if possible.  Prior to rendering the addendum opinion, the examiner should be provided a statement as to the verified type of exposure the Veteran had in Thailand.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA. 

The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus is related to such verified exposure or otherwise related to service.  If so, the examiner must also indicate whether it is at least as likely as not that any currently diagnosed erectile dysfunction and urinary frequency are proximately due to or the result of diabetes mellitus or whether such disabilities have been aggravated (worsened beyond their normal progression) by diabetes mellitus.  

The examiner must provide the reasons and bases for any medical opinions given.  If the examiner is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.  That is, the examining physician must specifically explain why the causation of any acquired psychiatric disorder diagnosed on examination is unknowable.

5.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner has documented their review of Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the issues of entitlement to service connection for diabetes mellitus, erectile dysfunction secondary to diabetes mellitus, and urinary frequency secondary to diabetes mellitus.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


